NO. 12-09-00133-CV

                              IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                     §               APPEAL FROM THE 392ND

D.Y. AND M.D.,                                         §               JUDICIAL DISTRICT COURT OF

CHILDREN                                               §               HENDERSON COUNTY, TEXAS
                                        MEMORANDUM OPINION
                                            PER CURIAM


       Appellant has filed a motion to dismiss this appeal. Because Appellant has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the
appeal is dismissed.
       Opinion delivered September 30, 2009.
       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)